Appeal from judgment and order denying motion to set aside verdict dismissed, with costs, in view of our disposition of the appeal from the order granting a new trial upon the ground of newly-discovered evidence (Gerard v. Clarke Co., No. %, post, p. -), herewith decided. We have considered the point of the defendant, appellant, that the complaint should be dismissed, but conclude that such disposition should not be made at this time and that the cause should be retried. Present — Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ.